Citation Nr: 9928423	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-20 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for McArdle's disease based 
on VA treatment commencing in 1992.


REPRESENTATION

Appellant represented by:	Dennis H. Geisleman, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from July 1971 to 
November 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for McArdle's disease based on VA treatment 
commencing in 1992.  

A hearing was held before an RO hearing officer in October 
1997, and in Washington, D.C., before the undersigned Member 
of the Board in July 1999.  Transcripts of the hearings are 
of record.  

In testimony, the veteran asserted that he experienced high 
blood pressure, stomach problems, and macular degeneration, 
all of which he attributed to VA's administration of 
Prednisone from 1992 to 1995.  The Board believes that the 
veteran may be claiming section 1151 benefits for 
hypertension, a gastrointestinal disorder and an eye disorder 
based on VA treatment.  This matter has not been developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for any action deemed appropriate.


REMAND

The appellant contends that he has additional disability 
because of VA's failure to timely diagnose and treat 
McArdle's disease during a period of treatment commencing in 
1992 and lasting through 1995.  In this regard, he claims 
that VA simply accepted a private examiner's erroneous 
diagnosis of polymyositis, rendered during 1988, rather than 
performing an independent evaluation, at the outset of 
treatment in 1992, which would have verified that the 
veteran's muscle deterioration was due to McArdle's disease.  
He maintains that VA mismanaged his treatment by prescribing 
multiple medications, especially Prednisone, for presumed 
polymyositis.  He claims that the needless administration of 
Prednisone resulted in an increase in severity of McArdle's 
disease by producing extensive muscle loss and generalized 
pain.  

A review of the record discloses that the veteran underwent a 
muscle biopsy at St. Joseph's Medical Center in August 1988.  
He had been experiencing progressive muscle wasting and 
weakness.  Analysis of the biopsied tissue demonstrated focal 
chronic interstitial myositis.  The veteran was started on 
steroids, up to 120 mg. per day of Prednisone, but muscle 
deterioration continued.  VA began treating the veteran 
during 1992 for presumed polymyositis, and treatment included 
continued administration of steroids.  In October 1992, a VA 
rheumatologist recommended an increase in the dosage of 
Prednisone from 50 mg. every other day, to 60 mg. daily; 
additionally, it was recommended that the veteran receive 
methotrexate, 25 mg. once per week, in combination with 
steroid medication.  The veteran continued to receive 
tapering doses of steroids through late 1995, at which time 
it was confirmed by private medical providers that he had 
McArdle's disease.  Thereafter, steroids were discontinued, 
and McArdle's disease has been treated by a special 
therapeutic diet, massage and pain medication.  


Statements from Drs. Shapiro, Merkel, Plotkin and Romain, 
dated during the period from November 1995 to July 1999, have 
been added to the record.  Cumulatively, the statements 
relate that veteran has experienced continuing deterioration 
of muscle tissue from McArdle's disease, since the time of 
the initial steroid therapy for presumed myositis.  Early 
recognition of the disorder would have produced a far better 
outcome.  A muscle biopsy, performed in December 1995, showed 
changes consistent with a glycogen storage disease.  
McArdle's disease, an inherited metabolic myopathy, is not 
treated with glucocorticoids or immunosuppressive agents.  
The veteran's continued loss of muscle bulk, for at least one 
year, indicated a failure of response to VA treatment, and VA 
should have referred the veteran to a specialized neurology 
clinic, where McArdle's disease would have been identified.  

Included in the claims folder is one page of an October 28, 
1992 report of a VA rheumatologist, and one page of a May 19, 
1993 report by the same specialist.  At the veteran's 
personal hearing in July 1999, he provided a notebook of 
exhibits in support of his claim.  The notebook includes four 
additional pages of the report of the October 28, 1992 
rheumatology consultation and two additional pages of the 
report of the May 19, 1993 rheumatology consultation.  It 
appears, then, that there may be additional clinical records 
of the veteran's treatment by VA for the period from 1992 to 
1995.  


In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  All VA medical records relating to 
the veteran's treatment from 1992 to 1995 
should be secured for inclusion in the 
record.

2.  Thereafter, the RO should schedule 
the veteran for a VA rheumatology 
examination.  The examiner must review 
the entire claims folder, including a 
copy of this remand, prior to the 
examination and he/she should indicate in 
the report of examination that a review 
of the claims folder was accomplished.  
The purpose of the examination is to 
determine the nature and extent of 
McArdle's disease.  All clinical findings 
should be reported in detail.  After 
examining the appellant, the physician 
should state whether it is at least as 
likely as not that the veteran's 
preexisting McArdle's disease, manifested 
primarily by muscle deterioration, 
underwent an increase in severity during 
the veteran's treatment by VA from 1992 
to 1995.  If it is determined that an 
increase in severity occurred, the 
rheumatologist should then furnish an 
opinion as to whether such increase in 
severity of the disease was due to VA 
treatment from 1992 to 1995.  The 
examiner is advised that in responding to 
this question, it is necessary that 
he/she differentiate between an increase 
in severity due to the natural progress 
of the disease and an increase in 
severity due to VA treatment.  The 
examiner should also respond to the 
following questions to ensure that all 
ancillary matters are fully explained:  
(1)  Is the administration of steroids 
contraindicated for McArdle's disease?  
(2)  Does any medication improve the 
disease, and if so, what?  (3)  Does any 
medication make the disease worse, and if 
so, what?  (4)  What is the customary 
treatment for McArdle's disease?  


3.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












